Citation Nr: 0212061	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  94-21 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to a disability evaluation greater than 30 
percent for the residuals of a cervical spine fracture, 
prior to February 18, 1994.

2. Entitlement to a disability evaluation greater than 40 
percent for the residuals of a cervical spine fracture, 
from February 18, 1994.

3. Entitlement to a compensable rating for status post left 
scapula fracture with impingement syndrome and limitation 
of motion, prior to July 12, 1994.

4. Entitlement to a disability evaluation greater than 20 
percent for status post left scapula fracture with 
impingement syndrome and limitation of motion, from July 
12, 1994.


REPRESENTATION

Appellant represented by:	AMVETS

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that denied the veteran's claim of entitlement to 
increased ratings for his service connected left shoulder and 
cervical spine disabilities.  During the course of his 
appeal, the veteran's ratings for his cervical spine 
disability and his left shoulder disability were increased, 
as outlined in the issue section above.  The veteran 
continues to disagree with the level of evaluation assigned.  
Two hearings were held before the RO in June 1994 and 
September 1998.


FINDINGS OF FACT

1. Prior to February 18, 1994, the veteran's service 
connected residuals of a cervical spine fracture consisted 
of pain, severe limitation of motion of the cervical 
spine, and demonstrable deformity of a vertebral body.

2. From February 18, 1994, the veteran's service connected 
residuals of a cervical spine fracture consisted of pain, 
severe limitation of motion of the cervical spine, and 
demonstrable deformity of a vertebral body.  Ankylosis has 
not been shown.

3. Prior to July 12, 1994, the veteran's service connected 
status post left scapula fracture with impingement 
syndrome and limitation of motion was manifested by pain 
and moderate limitation of motion, equivalent to midway 
between the side and shoulder level.

4. From July 12, 1994, the veteran's service connected status 
post left scapula fracture with impingement syndrome and 
limitation of motion was manifested by pain and moderate 
limitation of motion, equivalent to midway between the 
side and shoulder level.


CONCLUSIONS OF LAW

1. Prior to February 18, 1994, the criteria for an evaluation 
of 40 percent, but no more, for the veteran's service 
connected residuals of a cervical spine fracture have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5285, 5287, 5290 (2001). 

2. From February 18, 1994, the criteria for an evaluation 
higher than 40 percent for the veteran's service connected 
residuals of a cervical spine fracture have not been met 
or approximated.   38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5285, 5287, 5290 (2001).

3. Prior to July 12, 1994, the criteria for an evaluation of 
20 percent, but no more, for the veteran's service 
connected status post left scapula fracture with 
impingement syndrome and limitation of motion, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991& Supp. 2002); 
38 C.F.R. § 4.40, 4.45, 4.55, 4.71a, Diagnostic Codes 
5003, 5010, 5201, 5203, 5301 (2001).

4. From July 12, 1994, the criteria for an evaluation higher 
than 20 percent for the veteran's service connected status 
post left scapula fracture with impingement syndrome and 
limitation of motion have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 1991& Supp. 2002); 38 
C.F.R. § 4.40, 4.45, 4.55, 4.71a, Diagnostic Codes 5003, 
5010, 5201, 5203, 5301 (1997, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed October 1993 rating 
action, and were provided a Statement of the Case dated 
December 1993, and Supplemental Statements of the Case dated 
August 1994, August 1997, July 1998, and November 1999.  The 
veteran was sent a letter dated June 2002 explaining his 
rights and obligations under the VCAA.                       
These documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded several examinations during the course of 
this claim.  There is no indication that there is additional 
evidence that could or should be obtained.  As such, there is 
no reason for additional specific notice.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.


The Facts

The veteran's service medical, and subsequent medical 
records, indicate that he is right handed.  The veteran was 
seen fairly regularly throughout the course of this appeal 
for treatment of his cervical spine and left shoulder pain.

Many of the medical records recently submitted by the veteran 
deal with disabilities not at issue in this case.  Some 
records have been associated with the file since the last 
supplemental statement of the case was issued.  To the extent 
they are pertinent to these claims, they do not reveal 
findings significantly different from the information already 
on file.  In view of that and the partial allowances as 
described below, the Board may proceed without further delay.

Service connection has been granted for the residuals of a 
fracture of the cervical spine.  Among the residuals conceded 
is a demonstrable deformity of a vertebral body.  The initial 
10 percent rating was assigned for the residuals of a 
cervical fracture under Codes 5285-5290.

The report of X-rays taken of the veteran's cervical spine in 
June 1993 indicates an acute kyphosis at C5-C6, with partial 
fusion between the C5 and C6 vertebrae anteriorly as well as 
perhaps some partial fusion of the facets.  The doctor 
indicated that he suspected that this was due to the old 
traumatic injury as stated in the clinical history.  He also 
noted disk space narrowing and degenerative changes of the 
end plates at C6-C7.  He saw no definite evidence of an acute 
fracture, and other then the kyphosis at C5-C6, there 
appeared to be normal anatomic alignment of the cervical 
vertebrae.  The examiner's impression was of post traumatic 
changes at C5-C6, with presumed degenerative changes at C6-C7 
in particular.

A letter dated October 1993 from a doctor who treated the 
veteran is also of record.  It indicates that the veteran 
told her that he suffered a cervical fracture while in 
service, though the doctor had not reviewed the veteran's 
records.  The examiner noted that the veteran continued to 
suffer chronic neck pain with degenerative arthritis of the 
cervical spine as a result of that injury.  The examiner 
indicated that this had not responded well to nonsteroidal 
anti-inflammatory agents and other conservative measures.  
She further stated that the veteran has limited range of 
motion of his neck as a consequence of the injury and the 
changes that have occurred since then.  The examiner 
concluded that the veteran had a significant amount of 
chronic pain, as well as some disability, associated with his 
injury.

Outpatient treatment records dated November 1993 show that 
the veteran was seen for complaints of neck pain and left arm 
pain with limited range of motion, and occasional numbness 
and tingling in the fingers of the left hand.  The veteran 
had no weakness or difficulty walking.  Upon examination, the 
veteran was found to have limited extension and flexion.  He 
had no pain on compression.  X-rays were noted to show a C5-
C6 fusion.  There was no subluxation.  Also noted was C6-C7 
facet hypertrophy.  The examiner's assessment was of post 
traumatic degenerative joint disease of the lower cervical 
spine, without spondylosis or subluxation.  The veteran was 
seen for complaints of left shoulder pain in December 1993.

The veteran was seen for outpatient treatment in February 
1994.  The report of that treatment indicates that the 
veteran reported a tingling feeling from the left shoulder 
down the outside of the arm to the tips of all fingers.  The 
veteran indicated that the symptoms would arise with arm 
elevation.  The veteran also reported having neck pain that 
interfered with his sleep.  The veteran's cranial nerves were 
found to be intact.  The veteran had a normal muscle tone, 
with strength 5.5 in both upper and lower extremities.  Touch 
sense was intact, but pain prick test was decreased over the 
dorsal aspect of the left thumb.  Reflexes were 2+ in 
brachioradialis and biceps in the right upper extremity, 1+ 
in the left upper extremity, 2+ at the triceps, 2+ at the 
knees, and 1+ at the ankles.  Gait was normal.  Further 
testing was recommended for the veteran.

The veteran was seen for outpatient treatment for his chronic 
neck pain in April 1994.  At that time, the veteran reported 
that his medication had provided some decrease in his pain, 
which was now intermittent.  The veteran's neck was found to 
be supple, with no tenderness, and excellent range of motion 
without pain.  The examination of the upper extremities was 
intact on motor and cutaneous evaluation.  Motor was 5/5.  X-
rays found the veteran to have post traumatic degenerative 
joint disease at C6-C7.  The veteran was diagnosed with post 
traumatic arthritis of the cervical spine, and further 
medication was prescribed. 

The veteran received a hearing before the RO in June 1994.  
The transcript of that hearing indicates, in relevant part, 
that the veteran occasionally wears a cervical collar when he 
is in a lot of pain.  The veteran also takes pain medicine.  
He indicated that he has trouble sleeping.  The veteran 
indicated that lifting and holding his left arm would cause 
pain to travel down the arm, and sometimes cause his fingers 
and hand to get numb.  He cannot lift his arm higher than a 
little above his shoulder.  He feels his range of motion of 
the neck is limited.  He occasionally gets headaches, but 
mostly just has pain in his neck, arm, and hands.

The report of X-rays of the veteran's cervical spine and left 
shoulder taken in July 1994 indicate that internal and 
external rotation radiographs of the shoulder demonstrated 
calcification in the coracoclavicular ligament region.  The 
acromioclavicular joint and glenohumeral space were intact.  
There was no evidence of acute fracture.  Bony mineralization 
was normal.  The visualized portions of the underlying ribs 
demonstrate no evidence of acute injury.

The veteran received a VA examination in July 1994.  The 
reports of that examination indicate, in relevant part, that 
the veteran reported pain in his neck at night, with 
attempted activity, with prolonged standing, and with changes 
in the weather.  He wears a cervical collar two to three 
times a week to relive him of neck pain.  He also noted 
numbness and burning pain down his left arm into his index 
and long fingers.  He also complained of weakness with wrist 
flexion and extension.  He reported that all his problems 
were increasing in severity.  He also noted decreased range 
of motion of the left arm secondary to pain.

Examination revealed no evidence of muscle wasting about the 
left shoulder.  Examination of the veteran's cervical spine 
range of motion demonstrated flexion limited to 10 degrees, 
extension of 20 degrees, lateral bending to 10 degrees, and 
rotation of 20 degrees.  He had tenderness over the C6-7 
level posteriorly.  Examination of the left shoulder 
demonstrated forward elevation to 160 degrees, and abduction 
to 150 degrees.  His internal and external rotation were 
intact.  His strength was 4+ out of 5.  External rotation was 
5 out of 5.  Internal rotation was 5 out of 5 supraspinatus.  
He demonstrated positive near impingement sign on the left.  
His muscle testing in the left upper extremity demonstrated 
weak wrist flexion and extension, intact intrinsic, intact 
biceps, triceps, and deltoid.  His deep tendon reflexes were 
brisk at the brachioradialis and biceps.  His triceps reflex 
was slightly diminished.  The examiner noted that X-rays of 
the cervical spine demonstrated displaced narrowing and 
degenerative changes of the C6-C7 level with kyphosis at C5-
C6 and partial fusion between C5-C6 vertebrae anteriorly with 
facet involvement.

The examiner diagnosed the veteran as status post motor 
vehicle accident with fractured dislocation of his cervical 
spine, resolving, and advanced degenerative changes and 
chronic pain and disability.  His limitation of the left arm 
appeared to be secondary to his neck pathology, specifically 
degenerative changes with possible foraminal encouragement at 
the C6-C7 levels with burning pain in the C6-C7 distribution 
and weakness to wrist flexion and extension.  Neurological 
impression was of some paresthesia suggesting radicular 
involvement, presumably at C6.

A Hearing Officer's decision dated August 1994 increased the 
veteran's evaluation for his cervical spine condition to 30 
percent, effective July 13, 1993, the date of the veteran's 
claim for increase.

The veteran was seen for outpatient treatment for his left 
shoulder and neck in April 1997.  At that time, the veteran 
noted it was very painful to lift his left arm.  The veteran 
was found to have neck pain localized to that area, and 
increased with extension.  He also had a left shoulder and 
lateral left arm ache increased with abduction and arm 
extension.  He was unable to sleep on his left side.  At that 
time, the veteran reported no numbness, weakness, or 
paresthesias.  Upon physical examination, the veteran was 
found to have mild tenderness over the cervical spine with 
decreased range of motion.  The left shoulder was tender 
under the acromial process.  There was positive impingement 
at 20 degrees of abduction, and decreased extension.  The 
veteran was diagnosed with degenerative joint disease of the 
cervical spine, and bursitis or tendonitis of the left 
shoulder.  The veteran received a cortisone injection in his 
left shoulder, to decrease pain and inflammation.

The report of X-rays taken of the veteran's left shoulder and 
cervical spine in May 1997 note degenerative disk disease 
present at the C5-6 and C6-7 levels.  At C5-C6, there was 
partial fusion of the vertebral bodies and the posterior 
facet joints and osteophytosis.  At C6-C7, there was an 
irregularity of the end-plates, but a lesser degree of 
narrowing was present.  There was no fracture or dislocation.  
There was no evidence of abnormal tissue swelling.  On the 
oblique view, there was no significant foraminal narrowing.  
Examination of the left shoulder showed no fracture or 
dislocation, and no significant degenerative disease.  The 
radiologist's impression was of degenerative disk disease in 
the cervical spine at C5-C6 and C6-C7.

The veteran had a further VA examination in May 1997.  The 
report of that examination indicates, in relevant part, that 
the veteran reported having daily pain in his neck, and daily 
pain in his shoulder, with limitation of motion in that 
shoulder.  He indicated that he could not lift with his left 
arm because of severe pain.  He indicated that a cortisone 
injection had not helped his pain in the shoulder.  
Examination of the cervical spine revealed a negative 
cervical pressure test.  Active range of motion of the 
cervical spine was 32 degrees of flexion, 12 degrees 
extension, 15 degrees tilt to the right and left, and 32 
degrees rotation to the right and left.  Reflexes of the 
upper extremities were all within normal limits.  

Examination of the left shoulder revealed tenderness to 
palpation over the acromioclavicular joint area, as well as 
tenderness anteriorly and laterally in the shoulder joint 
itself.  Active range of motion was abduction of 42 degrees, 
flexion of 60 degrees, internal rotation of 45 degrees, 
external rotation of 34 degrees, adduction of 15 degrees, and 
extension of 17 degrees.  There was tenderness to palpation 
of the left trapezius muscle belly.  He was able to squeeze 
50 pounds on the left and 85 pounds on the right with a grip 
dynamometer.  Review of X-rays revealed that in the cervical 
spine, there was fusion of C5-C6 which occurred when he 
incurred the fractures of these two vertebrae in the initial 
injury.  He now also has osteoarthritic changes of C6-C7, and 
C2-C3, with decreased intervertebral disc space of C6-C7 and 
C2-C3.  X-rays of the left shoulder revealed that the veteran 
did have an old fracture of the body of the scapula.  There 
were some early arthritic changes of the left 
acromioclavicular joint.  The examiner diagnosed the veteran 
with severe degenerative joint disease of the cervical spine, 
and moderate degenerative joint disease of the left 
acromioclavicular joint, as well as impingement syndrome of 
the left shoulder, and limitation of motion of the left 
shoulder due to the above diagnoses, moderately severe.  The 
examiner opined that the veteran was not able to use his left 
upper extremity for any type of activity, and the examiner 
opined that the veteran would benefit by surgery on this 
shoulder consisting of resection of the outer clavicle and an 
acromioplasty.  He indicated that he felt the veteran's 
degenerative joint disease of the cervical spine was a 
condition that was very symptomatic.

A June 1997 outpatient treatment note indicates that the 
veteran could not sleep on his left shoulder due to pain, and 
would wake up at night due to severe neck pain.  He indicated 
a steroid injection had helped him some, but he still had 
marked decreases of ranges of motions in all directions of 
the shoulder.  The examiner indicated that the pain seemed to 
be arthritic pain in the neck, and from instability, 
impingement, or inflammation.

In June 1997, the veteran was again seen for treatment of his 
neck and left shoulder pain through physical therapy.  It was 
noted that cervical range of motion was severely limited in 
all directions by 75% by pain left greater than right, 
especially rotation.  There were no complaints of pain to 
palpation of the bilateral cervical paraspinals.  A plan for 
physical therapy was created, and the veteran was felt to 
have a fair to good rehabilitation potential.  The veteran 
was subsequently seen several times for physical therapy.  
During physical therapy evaluation in June 1997, the veteran 
was found to have left upper extremity forward flexion 
against gravity of 95 degrees with pain, abduction against 
gravity of 75 degrees with pain, internal rotation able to 
reach behind to lower back, and external rotation arm 
adducted at side, 15 degrees with pain.  A July 1997 therapy 
note indicated that the veteran had been seen six times for 
physical therapy.  An August 1997 therapy note indicated that 
the veteran had been seen 11 times for therapy, and was now 
discharged from the program with a home exercise program.

The report of X-rays taken of the veteran's left shoulder in 
September 1997 demonstrated normal alignment.  There were 
degenerative changes at the acromioclavicular joint.  
Glenohumeral cartilage spaces appeared preserved.  There was 
an osseous projection at the origin of the coracoclavicular 
ligament projecting inferiorly.  There were no other osseous 
abnormalities.  The examiner's impression was of a probable 
spur or exostosis arising from the inferior clavicle at the 
expected region of the coracoclavicular origin, and 
acromioclavicular joint arthrosis.

The veteran received another hearing at the regional office 
in September 1998.  The transcript of that hearing indicates, 
in relevant part, that the veteran indicated that he used a 
cervical traction device and a transcutaneous electrical 
nerve stimulation (TENS) unit to help with his pain.  The 
veteran indicated that his neck pain interfered with his 
sleep.  The veteran indicated that he had very little 
movement left in his neck.  The pain in his shoulder would 
travel down his arm to his fingers, which would tingle.  He 
felt he had lost a lot of strength in his left arm.

The veteran received a VA neurological examination in 
September 1998.  The report of that examination indicates, in 
relevant part, that the veteran reported that he felt that, 
since his last evaluation a year ago, he had increased pain 
and inability to move his neck to the degree he was able to 
before 1997.  The examiner noted that previous X-rays showed 
chronic, extensive, degenerative changes at the C5-7 levels.  
The shoulder X-rays revealed abnormal ossification and 
calcification in and around the acromioclavicular joint.  
Upon examination, the veteran's neck movements were clearly 
restricted in all directions but most notably with rotation 
to the left.  He was barely able to cross the midline when 
asked to perform this maneuver.  Rotation to the right side 
was possible up to about 10 degrees.  He was able to flex the 
neck to about 10 degrees.  Shoulder elevation was markedly 
restricted and was measured at about 10-15 degrees.  
Additional shoulder movements were only possible by gross 
rotation of the entire shoulder joint.

Upon neurological examination, there was no evidence for any 
cranial nerve deficits.  Motor examination revealed intact 
muscle bulk, tone, and strength throughout, although testing 
for the latter was limited because of pain in the left arm.  
The veteran's reflexes were exaggerated in the right arm 
(3+).  Reflexes in the left arm were (2-3+).  There was no 
evidence for hyporeflexia in the lower extremities and both 
knee and ankle jerks were judged to be 2+.  Plantar responses 
were flexor bilaterally.  Sensory examination disclosed 
intact primary modalities to touch, pinprick, temperature, 
vibratory, and proprioceptive sensations.  There was no 
evidence for ataxia.  The Romberg sign was absent.  His gait 
was normal.  The veteran was diagnosed with a history of 
cervical spine fracture as well as injury to the left 
shoulder sustained as a consequence of a vehicular accident.  
The examiner indicated that numerous evaluations as well as 
radiologic studies have confirmed progressive degenerative 
osteoarthritis in the cervical spine and in the left shoulder 
joint.  These have caused the veteran to have chronic pain 
and disability which, by the veteran's account, has increased 
in severity since his last evaluation.

The veteran received a VA orthopedic examination in October 
1998.  The report of that examination indicates, in relevant 
part, that the veteran reported severe constant pain in the 
shoulder.  He had significant increased pain at night, and 
could not sleep with any pressure on his shoulder, or on his 
side.  He reported no swelling, redness, or increased heat in 
his shoulder.  He did not describe any specific giving way or 
locking.  He did describe significant fatigability to the 
left shoulder region, and constant stiffness.  He indicated 
that nothing relieved the shoulder pain completely, though he 
did find a TENS unit helpful.  He takes Motrin, but does not 
find it to be helpful.  Ice helps his shoulder somewhat.  He 
also noted some tingling in his left arm from the shoulder to 
the fingertips of the left hand.  He did not describe any 
episodes of dislocation or subluxation of the left shoulder.  
He indicated that he felt his left shoulder pain did 
significantly interfere with his activities of daily living, 
and that he required assistance for upper body dressing as he 
had great difficulty moving his left shoulder to do such 
things as get his arm into sleeves.

The veteran also described constant aching and knife like 
pain in the neck region with radiation of the pain to the 
left shoulder into the left elbow and with occasional 
tingling in the left hand.  He indicated that the pain in the 
neck was constant in nature but significantly worsened in 
winter and with rainy weather.  He has constant stiffness in 
the neck, but does not describe any swelling, heat changes, 
or redness around the neck region.  He does not report 
specific instability of the neck region but does report 
fatigability to his neck muscles and trapezius muscles, left 
greater than right.  He reported that he had found Motrin to 
be unhelpful for his neck.  He indicated that nearly on a 
daily basis, he wears a soft cervical collar for providing 
some mild improvement in the neck pain.  He stated that he 
does very little driving as he cannot turn his head at all in 
the car to examine oncoming traffic.  

Inspection of the neck, scapular, and trapezius region showed 
some prominence to the musculature of the cervical paraspinal 
muscles, left greater than right, and prominence to the left 
upper trapezius.  On palpation of the spinous processes of 
the cervical spine, there was moderate tenderness.  
Additionally, there was tenderness on palpation of the 
cervical paraspinal muscles, left greater than right, and on 
palpation of the left upper trapezius.  Palpation over the 
scapula bilaterally did not reveal any tenderness.

The veteran had no forward flexion of the cervical spine.  
Extension was minimal at 5 degrees with pain associated with 
this movement.  Rotation to the right was 20 degrees and 
rotation to the left was 10 degrees, both associated with 
pain at end range.  Side bending to the right 10 degrees and 
side bending to the left 5 degrees, with significant pain at 
end range.  Strength of neck flexors and neck extensors could 
not be tested secondary to severe pain that the veteran was 
experiencing and severe limitation in range of motion.  
Bilateral upper trapezius strength was full at 5/5.  On 
inspection of the left shoulder, there was increased 
prominence to the left clavicle with increased bony formation 
noted compared to the right.  On palpation of the left 
clavicle and left acromioclavicular joint region, there was 
significant pain to palpation.  Left shoulder abduction was 
limited at 80 degrees with pain at end range.  Forward 
flexion was limited to 110 degrees with pain at end range.  
Left shoulder external rotation was limited at 30 degrees 
with pain at end range and left shoulder internal rotation 
was limited at 50 degrees with pain at end range.  Strength 
of biceps, triceps, wrist extensors, external rotators, and 
internal rotators of the shoulder were 4.5.  Sensation to 
light touch and pinprick in the left upper extremity in a 
peripheral nerve distribution was intact.  Reflexes in the 
left upper extremity were intact at 2+ for biceps, 
brachioradialis and triceps reflexes.  The veteran had a 
positive impingement sign at 60 degrees of abduction.  He 
also had a positive scarf sign revealing an acromioclavicular 
joint pathology on the left.  The examiner noted the findings 
of the veteran's May and September 1997 X-rays.  The examiner 
diagnosed the veteran with chronic pain of the cervical spine 
with X-ray diagnosed degenerative joint disease C5-C6 and C6-
C7, and chronic pain of the left shoulder with significant 
loss of range of motion at the left shoulder with X-ray 
evidence of degenerative changes at the acromioclavicular 
joint and left coracoclavicular joint.

The report of X-rays taken of the veteran's left shoulder in 
January 2000 indicate that there was no evidence of recent 
fracture or dislocation.  There was some bony irregularity 
about the acromioclavicular joint suggesting 
acromioclavicular joint degenerative joint disease.  There 
was minimal spurring at the inferior aspect of the glenoid 
also suggesting early degenerative joint disease.

In April 2000, the veteran received acupuncture treatment for 
his back and left shoulder.  Further therapy including 
acupuncture was administered to the veteran in May 2000.


The Law

As noted, it is maintained that the disability evaluations 
currently assigned to the veteran's back and shoulder 
disabilities are not adequate.  In this regard, it is pointed 
out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2001).

The Board has reviewed the veteran's claims in light of the 
history of the disabilities since its onset; however, where, 
as in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that the veteran's cervical spine disability 
is currently rated as 40 percent disabling under 38 C.F.R. 
§ 4.72, Diagnostic Code 5287 (2001), for unfavorable 
ankylosis of the cervical spine.  A higher rating is not 
available under that code.  It was noted that the symptoms 
more nearly approximated this level impairment than the lower 
level of impairment.  See 38 C.F.R. § 4.7.

The veteran could also be rated under Diagnostic Code 5285.  
Diagnostic Code 5285, for residuals of a fracture of 
vertebra, provides a 100 percent disability rating where 
there is cord involvement and the claimant is bedridden or 
requires long leg braces.  A 60 percent disability rating is 
warranted where there is no cord involvement and there is 
abnormal mobility requiring a neck brace (jury mast).  In 
other cases, the residuals are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  38 C.F.R. § 
4.71a, Diagnostic Code 5285 (2001).

The Board notes that the appropriate diagnostic code for 
rating limitation of motion of the cervical spine is 
Diagnostic Code 5290.  Under this code, slight limitation of 
motion in the cervical spine warrants a 10 percent 
evaluation; moderate limitation of motion in the cervical 
spine warrants a 20 percent evaluation; and severe limitation 
of motion in the cervical spine warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001).

The veteran's residuals of a post left scapula fracture, with 
impingement syndrome and limitation of motion, is currently 
evaluated as 20 percent disabling under Diagnostic Codes 
5203-5301, as analogous to moderately severe muscle 
disability, and limitation of motion of the minor extremity.

Under the provisions of 38 C.F.R. § 4.55 (effective July 3, 
1997):

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.

(2) In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of Sec. 4.25.

Prior to July 3, 1997, a moderate disability of the muscles 
consists of a through and through or deep penetrating wound 
of relatively short track by a single bullet or small shell 
or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle are the following: linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b), as in effect prior to July 3, 1997.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intermuscular cicatrization. Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c), as in effect prior to July 3, 1997.

Prior to July 3, 1997, severe muscle disability consists of 
through and through or deep penetrating wounds due to a high- 
velocity missile or to large or multiple low-velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile. X-rays may show retained metallic foreign 
bodies, and palpation should show moderate or extensive loss 
of deep fascia or muscle substance, with soft or flabby 
muscles in the wound area. Adaptive contraction of an 
opposing group of muscles, if present, indicates severity, as 
does adhesion of a scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, in an area where the bone 
is normally protected by muscle.  38 C.F.R. § 4.56(d), as in 
effect prior to July 3, 1997.

Prior to July 3, 1997, where there was a history of a 
compound, comminuted fracture and definite muscle or tendon 
damage from the missile, a severe grade of injury was to be 
presumed.  38 C.F.R. § 4.72, as in effect prior to July 3, 
1997.

The VA Schedule for Rating Disabilities for muscle injuries 
has been revised, effective July 3, 1997.  See 62 Fed. Reg. 
30235 (June 3, 1997).  Where the law and regulations change 
while a case is pending, the version more favorable to the 
appellant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Under the new rating schedule, an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved, unless for 
locations such as the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  Objective 
findings of a moderate disability include (1) some loss of 
deep fascia or muscle substance, or some impairment of muscle 
tonus; and (2) loss of power or lowered threshold of fatigue 
when compared to the sound side.  Moreover, objective 
findings of a moderately severe disability include the 
following: entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56, effective 
July 3, 1997.

Effective July 3, 1997, severe disability consists of through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Furthermore, 
objective findings of a severe disability include the 
following: ragged, depressed, and adherent scars that 
indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56, effective 
July 3, 1997.

If present, the following are also signs of severe muscle 
disability: (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56, effective July 3, 1997.

Under both the "old" and "new" rating criteria for muscle 
injuries, Diagnostic Code 5301 pertains to Muscle Group I, 
which relates to the damage of the extrinsic muscles of the 
shoulder girdle: trapezius, levator scapulae and serratus 
magnus. (Function: Upward rotation of scapula; elevation of 
arm above shoulder level.) The disability ratings for slight, 
moderate, moderately severe, and severe disabilities of the 
minor shoulder are noncompensable, 10, 20, and 30, 
respectively.

The veteran's shoulder injury could also be rated under 
Diagnostic Code 5201, for limitation of motion.  Under that 
code, which pertains to limitation of motion of the arm, 
limitation of motion to 25 degrees warrants a 40 percent 
rating for the major extremity and a 30 percent evaluation 
for the minor extremity.  Limitation of motion midway between 
the side and shoulder level warrants a 30 percent evaluation 
for the major extremity and 20 percent for the minor 
extremity. Limitation of motion at shoulder level warrants a 
20 percent rating for either the major or minor extremity.  
Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, and zero degrees to 90 
degrees in both external and internal rotation.  38 C.F.R. § 
4.71, Plate I (2001).

The veteran could also be rated under Diagnostic Code 5203, 
for impairment of the clavicle or scapula.  Impairment of the 
clavicle or scapula with malunion is assigned a 10 percent 
disability rating.  Impairment of the clavicle or scapula 
with nonunion and without loose movement is assigned a 10 
percent disability rating.  Impairment of the clavicle or 
scapula with nonunion and with loose movement is assigned a 
20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2001).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45.

The veteran could also be rated for either disability under 
arthritis due to trauma, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2001).  The criteria for rating under Diagnostic 
Code 5010 can be found under Diagnostic Code 5003, 
degenerative arthritis.  That section indicates that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion.  The Board points 
out that, for the purpose of rating disabilities from 
arthritis, the shoulder is considered to be a major joint, 
and the cervical spine is considered to be a group of minor 
joints.  38 C.F.R. § 4.45 (2001).  A 20 percent rating would 
be warranted for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the U.S. Court of Appeals for 
Veterans Claims (Court) expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating these claims as ratings under the Diagnostic 
Codes governing limitation of motion of the cervical spine 
and shoulder.  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).


Analysis

Entitlement to a disability evaluation greater than 30 
percent for the residuals of a cervical spine fracture, prior 
to February 18, 1994.

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 40 percent 
disabling, prior to February 18, 1994, for severe limitation 
of motion of the cervical spine, with demonstrable deformity 
of the vertebral body.  In this regard, the Board notes that 
outpatient treatment records from October and November 1993 
show that the veteran suffered from a limited range of motion 
of his neck, with a severe amount of chronic pain.  The Board 
finds this level of limitation of motion, considering pain, 
as per DeLuca, to be severe, such that a 30 percent rating 
would be warranted under Diagnostic Code 5290, for severe 
limitation of motion of the cervical spine.  Further, 
Diagnostic Code 5285, as noted above, provides that residuals 
of vertebra fracture, when rated in accordance with definite 
limited motion or muscle spasm, should be given an additional 
10 percent rating for demonstrable deformity of a vertebral 
body.  This would result in a combined 40 percent rating.  
The RO subsequently reached the same conclusion effective 
February 1994, and rated it as comparable to unfavorable 
ankylosis of the cervical spine.  Thus, the Board concludes 
the higher rating is in order, under a slightly different 
theory, from the date of the claim for increase prior to 
February 1994.

A rating under Diagnostic Code 5003 would not be applicable, 
since the veteran has a compensable level of limitation of 
motion and is compensated for limitation of motion.

As to a higher rating under Diagnostic Code 5285, for 
residuals of a fracture of vertebrae, the Board finds that 
this code indicates that the veteran should be rated under 
the applicable codes for limitation of motion or muscle 
spasm, with an additional 10 percent rating for demonstrable 
deformity of a vertebral body, unless the veteran is found to 
have cord involvement, be bedridden, or require long leg 
braces, which would warrant a 100 percent evaluation, or 
without cord involvement, abnormal mobility requiring a neck 
brace, which would warrant a 60 percent evaluation.  There is 
no indication in the applicable medical records that the 
veteran suffers from any of these criteria, thus the veteran 
is properly rated under the governing codes for limitation of 
motion, with an additional 10 percent for demonstrable 
deformity of a vertebral body.

As to a higher rating under Diagnostic Code 5287, for 
ankylosis of the cervical spine, the Board notes that 40 
percent is the highest evaluation available under this code.


Entitlement to a disability evaluation greater than 40 
percent for the residuals of a cervical spine fracture, with 
degenerative joint disease, from February 18, 1994.

Taking into account all relevant evidence, the Board finds 
that the veteran's residuals of a cervical spine fracture are 
currently properly rated as 40 percent disabling from 
February 18, 1994, for severe limitation of motion of the 
cervical spine, with demonstrable deformity of the vertebral 
body.  In this regard, the Board notes that the 40 percent 
rating currently assigned under Diagnostic Code 5287, for 
unfavorable ankylosis of the cervical spine, is the highest 
rating available under that code.  The RO has determined that 
this is most comparable to the disability he demonstrates.  
This determination of a single 40 percent rating, rather than 
a rounded rating to 40 percent is more favorable to the 
veteran, but is viewed by the Board as the appropriate rating 
for the symptoms question.

As to a rating under limitation of motion, the Board again 
notes that the evidence of records, which consistently shows 
that the veteran has a very limited range of motion of the 
cervical spine, clearly indicates that the veteran would 
warrant a 30 percent rating for severe limitation of motion 
of the cervical spine, the highest rating available under 
this code.  However, as noted previously, the veteran would 
also be entitled to an additional 10 percent rating, under 
Diagnostic Code 5285, for demonstrable deformity of a 
vertebral body.  Thus, the veteran could also be properly 
rated as 40 percent under these codes. 

A rating under Diagnostic Code 5003 would not be applicable, 
since the veteran has a compensable level of limitation of 
motion.

As to a higher rating under Diagnostic Code 5285, for 
residuals of a fracture of vertebrae, the Board again notes 
that this code indicates that the veteran should be rated 
under the applicable codes for limitation of motion or muscle 
spasm, with an additional 10 percent rating for demonstrable 
deformity of a vertebral body, unless the veteran is found to 
have cord involvement, be bedridden, or require long leg 
braces, which would warrant a 100 percent evaluation, or 
without cord involvement, abnormal mobility requiring a neck 
brace, which would warrant a 60 percent evaluation.  There is 
no indication in the applicable medical records that the 
veteran suffers from any of these criteria.  While the 
veteran does frequently wear a cervical collar, there is no 
indication that the veteran has to wear a neck brace (jury 
mast), such that a 60 percent rating would be warranted under 
these codes.

Thus the Board finds that the veteran is properly rated under 
the governing codes for limitation of motion at a 30 percent 
evaluation, with an additional 10 percent for demonstrable 
deformity of a vertebral body, or under the code for 
ankylosis of the cervical spine, at a 40 percent evaluation.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to a compensable rating for status post left 
scapula fracture with impingement syndrome and limitation of 
motion, prior to July 12, 1994.

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 20 percent 
disabling under Diagnostic Code 5201, for limitation of 
motion.  In this regard, the Board notes that, while the 
veteran's range of motion was not tested during the time 
period prior to July 12, 1994, the veteran's consistent 
complaints of pain with motion, along with subsequent 
findings upon examination, and X-ray findings, are consistent 
with the 20 percent evaluation assigned subsequent to July 
12, 1994, and the Board is therefore of the opinion that an 
increased rating should be granted prior to July 12, 1994, 
for his shoulder disability for limitation of motion in the 
minor arm to midway between the side and shoulder level.  
However, these findings, taken as a whole, and even 
considering pain on motion, do not indicate limitation of 
motion of the arm to 25 degrees from the side, such that a 
higher rating would be warranted under this code.  See 
discussion below.

A rating under Diagnostic Code 5003 would not be applicable, 
since the veteran has a compensable level of limitation of 
motion.

The Board notes that the veteran had been rated by the RO by 
analogy to Diagnostic Code 5301, for a moderately severe 
muscle injury.  However, the Board feels that, because the 
veteran's service injury consisted of a left scapula 
fracture, with no through and through or deep penetrating 
wound, the Board finds that a rating under this code would be 
inappropriate, and a rating under the relevant codes 
governing limitation of motion would be more proper.

As to a rating under Diagnostic Code 5203, for impairment of 
the clavicle or scapula, the Board notes there were no 
findings at that time that the veteran had any dislocation, 
nonunion, or malunion of the scapula, such that a rating 
would be warranted under this code.


Entitlement to a disability evaluation greater than 20 
percent for the status post left scapula fracture with 
impingement syndrome and limitation of motion, from July 12, 
1994.

Taking into account all relevant evidence, the Board finds 
that the veteran's status post left scapula fracture with 
impingement syndrome and limitation of motion is currently 
properly evaluated as 20 percent disabling under Diagnostic 
Code 5201, for limitation of motion.  In this regard, as to a 
rating under Diagnostic Code 5201, the veteran's testimony 
before the RO in June 1994 indicated that he could not lift 
his arm higher than a little above his shoulder.  VA 
examination of July 1994 found to veteran to have forward 
elevation of the left shoulder to 160 degrees, abduction to 
150 degrees, and intact internal and external rotation.  Upon 
examination in May 1997, the veteran's left shoulder had 
active range of motion of abduction of 42 degrees, flexion of 
60 degrees, internal rotation of 45 degrees, external 
rotation of 34 degrees, adduction of 15 degrees and extension 
of 17 degrees.  In September 1998, the veteran was found to 
have markedly restricted shoulder movements.  In October 
1998, the veteran was found to have left shoulder abduction 
limited at 80 degrees with pain at the end range, forward 
flexion to 110 degrees with pain at end range, left shoulder 
external rotation at 30 degrees with pain at end range, and 
internal rotation limited to 50 degrees with pain at end 
range.  The Board finds these levels of limitation of motion, 
considering the veteran's reports of pain, as per DeLuca, to 
be sufficient to warrant a 20 percent rating for limitation 
of motion in the minor arm to midway between the side and 
shoulder level.  However, these findings, taken as a whole, 
and even considering pain on motion, do not indicate 
limitation of motion of the arm to 25 degrees from the side, 
such that a higher rating would be warranted under this code.

A rating under Diagnostic Code 5003 would not be applicable, 
since the veteran has a compensable level of limitation of 
motion.

As to a rating under Diagnostic Code 5203, for impairment of 
the clavicle or scapula, the Board notes there are no 
findings that the veteran currently had any dislocation, 
nonunion, or malunion of the scapula, such that a rating 
would be warranted under this code.

The Board notes that the veteran had been rated by the RO by 
analogy to Diagnostic Code 5301, for a moderately severe 
muscle injury.  However, the Board feels that, because the 
veteran's service injury consisted of a left scapula 
fracture, with no through and through or deep penetrating 
wound, the Board finds that a rating under this code would be 
inappropriate, and a rating under the relevant codes 
governing limitation of motion would be more proper.

Thus, the Board finds that the veteran's status post left 
scapula fracture with impingement syndrome and limitation of 
motion, is currently properly evaluated as 20 percent 
disabling.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

ORDER

Entitlement to a disability evaluation of 40 percent, but no 
more, for the residuals of a cervical spine fracture, prior 
to February 18, 1994, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation greater than 40 
percent for the residuals of a cervical spine fracture, with 
degenerative joint disease, from February 18, 1994, is 
denied.

Entitlement to a 20 percent rating, but no more, for status 
post left scapula fracture with impingement syndrome and 
limitation of motion, prior to July 12, 1994, is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to a disability evaluation greater than 20 
percent for the status post left scapula fracture with 
impingement syndrome and limitation of motion, from July 12, 
1994, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

